Title: James Madison to Jared Sparks, 5 January 1828
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 5. 1828
                            
                        

                        I received two days ago your favour of Decr. 29. That of Augst. 25. came also safe to hand. I did not then
                            acknowledge it, because I expected soon to have an occasion for doing it on the receipt of the letters since put into the
                            hands of Col. Storrow. Having heard nothing from him on the subject I conclude that he retains them for a better
                            conveyance than he had found; though I am not without apprehension of some casualty to the packet on the way. 
                        For a reason formerly glanced at, namely, the advantage of having before me the whole of my correspondence
                            with Genl. Washington, in estimating his purpose as to particular portions of it, I did not make use of the suggested
                            opportunity to Washington by my neighbour Mr. P. P. Barbour. I shall now conform to your last suggestion, and await your
                            return from Europe. In the mean time I thank you for your promise to send me the copies of letters from Genl. Washington
                            to me, which are missing on my files. This I hope can be done before your departure.
                        It would afford me particular pleasure to favour in any way, your interesting objects in visiting Europe, and
                            especially by letters to Correspondents who could be of service to you. It happens however that I have not a single one
                            either in Great Britain or in Holland. Our Consul Mr. Maury at Liverpool, is an old & intimate friend, and if you
                            intend to take that place in your route to London, and you think it worth while, I shall gladly give you a line of
                            introduction to his hospitality, and such little services as he may be able to render. In France, you will doubtless be
                            able to obtain through Genl. Lafayette alone, every proper key to the documentary treasures attainable there; besides what
                            his own files may furnish.
                        I have given a hasty look at Genl. Washington’s letters, with an eye to your request of such autographic
                            specimens as might be proper for depositories in Europe. As letters of little significancy in themselves, might not be
                            worthy of such a use, my attention was chiefly directed to those of a higher character; and I am not sure that there is
                            one such, which is not of too confidential a stamp, or which does not contain personalities too delicate, for the purpose
                            in question. You will be aware also that some of his letters, especially when written in haste, shew specks of inaccuracy
                            which tho’ not derogating at all from the greatness of his character, might disappoint readers abroad accustomed to regard
                            him as a model even in the performances of his pen. It is to be presumed that his correspondence with me, as with a few
                            others, has more of reference to subjects & occasions involving confidential traits, than his correspondence with
                            those less intimate with him. I will again turn to his letters and see whether there be any free from the objections
                            hinted at.
                        You wish me to say whether I believe "that at the beginning of the Revolution, or at the assembling of the
                            first Congress, the leaders of that day, were resolved on Independence." I readily express my entire belief that they were
                            not, tho’ I must admit that my means of information were more limited than may have been the case with others still living
                            to answer the enquiry. My first entrance on public life was in May 1776 when I became a member of the Convention in
                            Virginia, which instructed her delegates in Congress to propose the Declaration of Independence. Previous to that date, I
                            was not in sufficient communication with any under the denomination of leaders, to learn their sentiments or views on that
                            cardinal subject. I can only say therefore, that so far as ever came to my knowledge, no one of them ever avowed, or was
                            understood to entertain a pursuit of independence at the assembling of the first Congress, or for a very considerable
                            period thereafter. It has always been my impression that a reestablishment of the Colonial relations to the parent Country
                            previous to the controversy, was the real object of every class of the people, till despair of obtaining it, and the
                            exasperating effects of the war, and the manner of conducting it, prepared the minds of all for the event declared on the
                            4th. of July 1776, as preferable with all its difficulties & perils, to the alternative of submission to a claim
                            of power, at once external, unlimited, irresponsible, and under every temptation to abuse, from interest, ambition
                            & revenge. If there were individuals who originally aimed at Independence, their views must have been confined to
                            their own bosoms or to a very confidential circle.
                        Allow me Sir to express anew, my best wishes for a success in your historical plan, commensurate with its
                            extent and importance; and my disposition to contribute such mites towards it as may be in my power.
                        Do me the favour to say when & from what port you propose to embark. May I venture to add a request
                            of the result of your enquiry at Philada. on the subject of the paper in the hands of Claypole, as far as it may be proper
                            to disclose it, & trust it to the mail. With great esteem & friendly respects

                        
                            
                                James Madison
                            
                        
                    